Case 1:19-cv-00874-RBJ-MEH Document 410-1 Filed 03/10/21 USDC Colorado Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/
    Warner Bros. Records, Inc.), et al.,

                          Plaintiffs,
                                              Case No. 19-cv-00874-RBJ-MEH
                   v.

    CHARTER COMMUNICATIONS,
    INC.,

                          Defendant.

    [PROPOSED] ORDER GRANTING DEFENDANT CHARTER COMMUNICATIONS,
      INC.’S MOTION TO RESTRICT CERTAIN EXHIBITS FILED IN CONNECTION
     WITH ITS RESPONSE TO PLAINTIFFS’ OBJECTIONS TO THE FEBRUARY 23,
                           2021 DISCOVERY ORDERS

          The Court, having reviewed and considered Defendant’s Motion to Restrict Certain

   Exhibits Filed in Connection With Its Response to Plaintiffs’ Objections to the February 23, 2021

   Discovery Orders, hereby orders that the Motion is granted. Exhibits A, B, C, D, E, and H to the

   Declaration of Andrew Schapiro, and Charter’s unredacted Response, may be restricted to public

   access at Level 1.

          SO ORDERED this ____ day of _______, 2021.



                                                                    _________________________
                                                                               R. Brooke Jackson
                                                                       United States District Judge
